Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is issued in response to amendment filed 1/26/2022.
Claims 1-12 were directly or/and indirectly amended. Claims 10-12, were added. No claims were canceled.
	Claims 1-12 are pending.


Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
Applicant argues the applied art fail to disclose “each of the documents to which the label is assigned”.
Examiner disagrees. The specification of the instant application provides no support to the claimed/argued limitation. However, Lu disclose the method of assigning relevance score to each search result which corresponds to documents as shown in Fig. 1, step 170, and Para. 0058-0059, wherein the number of stars corresponds to the label for each document assigned based on the number of stars.

Examiner disagrees. Lu disclose in Fig. 3, step 360, the number of time the document has been accessed which corresponds to appearance frequency ad further described in Para. 0072.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu hereinafter) US Patent Application publication No. 20070106659 filed March 17, 2006 and published May 10, 2007 in view of Day et al. US Patent Application Publication No. 20120068844 filed Sep. 17, 2010 and published March 22, 2012.


extracting an item commonly included in documents of events regarding a specific target (Fig. 1, a query is made of documents using the word “U2”, the term “U2” is the target, Lu), wherein each of the documents includes a common phenomenon of event, a common cause of event, and items regarding the specific target (Fig. 1, the documents are web pages 130-165, the information corresponds to common phenomenon, the topic corresponds to common cause such as bands named “U2” and a spy plane named “U2”, and the English word “U2”corresponds to target, Lu). Lu discloses all the claimed limitations as stated in the rejection above. However, Lu doesn’t explicitly disclose the claimed event as defined in the specification of the instant application. On the other hand, Day disclose the phenomenon of event as defined in the specification as shown in Para. 0010. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lu, with the teachings of Day, to detect an event occurrence as shown in Para. 0010. Modification would have been obvious to one of ordinary skill in the art because in the event of a processing failure, the failure will be detected and an event indication to be generated. Motivation to identify any failure event by generating one or more indications for the same event, the indications are correlated if they do not represent the same event as shown in Para. 0010. Furthermore the combination of Lu in view of Day disclose 

assigning a first label of a positive example to a document that is ranked at a rank higher than a predetermined rank (Fig. 1, step 170, wherein the 5 Stars are the predetermined rank, and step 168 which is the 5 stars corresponds to higher rank, as further described in Para. 0048, Lu);
assigning a second label of a negative example to a document that is ranked at the predetermined rank or lower (Fig. 1, step 165, wherein 2 stars is lower than the 5 stars which corresponds to the predetermined rank, as further described in Para. 0048, Lu);
assigning a label of a positive example or a negative example to each of the documents based on a result of the ranking (Fig. 1, stars assigned by user indicate a positive example or negative example, five stars would be a positive while zero would be negative example, Lu); and 
learning a model (Fig. 5, “machine learning server” contains coding for the machine learning model corresponds to learning model, Lu) for determining whether a specific document is a positive example or a negative example using the documents and the label assigned to each of the documents (any form of news can be read as corresponding to an event, Lu), wherein the specific document is a document of an event regarding the specific target and includes a specific phenomenon (the information corresponds to phenomenon, Lu), a specific cause (musical bands or plane named U2, corresponds to common cause, Lu), and items regarding the specific target (The word U2 corresponds to the target, Lu),
wherein in the learning of the model, each of the documents to which the label is assigned based on a result of the ranking is added as data for learning the model (Para. 0058-
In addition Claim 7 recites;
a memory; and a processor coupled to the memory and the processor (Fig. 5, step 520, Para. 0079, Lu).
Regarding Claims 2, 5and 8, Lu in view of Day discloses a non-transitory computer-readable recording medium, the process further comprising: 
extracting the item commonly included in the documents from among items narrowed by weighting in accordance with an appearance frequency of each item in each of the documents (Para. 0077, wherein the extracted data are scored using equation corresponds to narrowing by score which corresponds to weight, Lu).
Regarding Claim, 3, Lu in view of Day discloses a non-transitory computer-readable recording medium, the process further comprising: 
automatically assigning the first label and the second label (Fig. 1, stars assigned by the system which corresponds to automatically, since the results presented to the user with the ranking indicates a positive example which corresponds to first label or negative example which corresponds to second label, five stars would be a positive while zero would be negative example, Para. 0048, Lu).  
Regarding Claim 6, Lu in view of Day discloses a learning method further comprising: assigning the label of a negative example to a document that is ranked at a predetermined rank or lower (Fig. 1, stars assigned by user indicate a positive example or negative example, five stars would be a positive while zero would be negative example, Lu).

assign the label of a negative example to a document that is ranked at a predetermined rank or lower (Fig. 1, wherein the number of stars corresponds to lower or higher ranking, Lu).
Regarding Claims 10, 11, and 12, Lu in view of Day disclose a method, non-transitory computer-readable recording medium, and an apparatus wherein each of the events regarding the specific target includes a failure of a device (Para. 0010, Day).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGucken 20120052930 related to a system and method for the heros journey mythology code to honor video game engine.
Yamada et al. 20100161546 related to failure diagnosis system, failure diagnosis device, an information update device and a computer-readable medium.
Day et al. 8493211 related to providing event indications to prevent indication storms in an event model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 4, 2022